PER CURIAM:
Raleigh Bellamy appeals the district court’s order dismissing his complaint for lack of subject matter jurisdiction. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Bellamy v. Ford Motor Company, No. 3:07-cv-00287-FDW-DCK, 2008 WL 346412 (W.D.N.C. Feb. 6, 2008). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.